               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


GREGORY DAVIS                                §                       PLAINTIFF
                                             §
                                             §
v.                                           §    Civil No. 3:17cv989-HSO-JCG
                                             §
                                             §
SUPT. RONALD KING, et al.                    §                   DEFENDANTS


       ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
AND RECOMMENDATION [33]; GRANTING DEFENDANTS’ MOTION [27]
 FOR PARTIAL SUMMARY JUDGMENT; AND DISMISSING PLAINTIFF
  GREGORY DAVIS’ UNEXHAUSTED CLAIMS WITHOUT PREJUDICE

      BEFORE THE COURT are the Report and Recommendation [33] of United

States Magistrate Judge John C. Gargiulo, entered in this case on June 14, 2019,

and Defendants’ Motion [27] for Partial Summary Judgment. The Magistrate

Judge recommended that Defendants’ Motion [27] for Partial Summary Judgment

be granted for failure to exhaust administrative remedies and that Plaintiff Gregory

Davis’ claims concerning the loss of an AM/FM radio, tennis shoes, and a

combination lock be dismissed without prejudice. R. & R. [33] at 4-6. Plaintiff

has not submitted any objections to the Report and Recommendation.

      After thoroughly reviewing the Report and Recommendation [33],

Defendants’ Motion [27] for Partial Summary Judgment, the record, and relevant

legal authority, the Court finds that the Magistrate Judge’s Report and

Recommendation [33] should be adopted as the finding of the Court.    Defendants’

Motion [27] for Partial Summary Judgment should be granted for failure to exhaust


                                         1
administrative remedies, and Plaintiff’s claims regarding the alleged loss of an

AM/FM radio, tennis shoes, and a combination lock should be dismissed without

prejudice.

                                      I. BACKGROUND

       Plaintiff Gregory Davis (“Plaintiff” or “Davis”) filed a Complaint [1] pursuant

to 42 U.S.C. §1983 in this Court on December 7, 2017. The Complaint [1] names

the following Defendants: (1) Ronald King, Superintendent of Corrections at the

Central Mississippi Correctional Facility; (2) Brian Ladner, Warden of Area 3; (3)

Georgia Shelby, Deputy Warden; (4) Gloria Hollins, Captain; and (5) Sergeant

Unknown Powell1 (collectively “Defendants”). Id. at 2-4. Davis seeks

compensation for items of personal property he claims were taken during a housing

transfer while he was incarcerated at the Central Mississippi Correctional Facility

in Pearl, Mississippi.2 Compl. [1] at 4.          Plaintiff grieves the loss of an AM/FM

radio, tennis shoes, headphones, an LCD TV, and a combination lock, among other

items. Id. at 5-14.

       On October 10, 2018, Defendants filed the instant Motion for Partial

Summary Judgment Based on Failure to Exhaust Administrative Remedies. Mot.

[27]. Defendants argue that while Davis did exhaust administrative remedies

concerning some items he claims were lost, he failed to exhaust such remedies

regarding the AM/FM radio, tennis shoes, and combination lock. Id.; Mem. in



1Sergeant Unknown Powell was subsequently terminated from the litigation. Order [15].
2At the time of the filing his Complaint [1], Davis was and currently remains incarcerated at the
Mississippi State Penitentiary in Parchman, Mississippi. Compl. [1] at 1.

                                                 2
Support [28] at 4-6. In response, Plaintiff concedes that he failed to grieve the loss

of these three items through the administrative remedy process. Resp. [30].

Davis states that he does not oppose summary judgment on his claims concerning

the loss of the AM/FM radio, tennis shoes, and combination lock, but maintains that

he did exhaust administrative remedies on the remaining items. Id.

      On June 14, 2019, the Magistrate Judge entered a Report and

Recommendation [33] recommending that the Court grant Defendants’ Motion [27]

for Partial Summary Judgment and dismiss Plaintiff’s unexhausted claims without

prejudice. R. & R. [33] at 5-6. Although the time for doing so has passed, Davis

has not filed a response or objections to the Magistrate Judge’s Report and

Recommendation [33].

                                   II.   DISCUSSION

      Where no party has objected to a magistrate judge’s proposed findings of fact

and recommendation, the Court need not conduct a de novo review of it. 28 U.S.C.

§ 636(b)(1) (“[A] judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings and recommendations to which

objection is made.”). In such cases, the Court applies the “clearly erroneous, abuse

of discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge thoroughly considered all issues, and that the Magistrate Judge’s

recommendation that the Court grant Defendant’s Motion [27] for Partial Summary



                                            3
Judgment is neither clearly erroneous nor contrary to law. R. & R. [33]. As such,

the Report and Recommendation will be adopted as the opinion of the Court, and

Defendants’ Motion [27] for Partial Summary Judgment will be granted. The

Court will dismiss Plaintiff’s claims regarding the loss of the AM/FM radio, tennis

shoes, and combination lock without prejudice.

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [33] entered in this case on June 14, 2019 is

ADOPTED as the opinion of the Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendants’

Motion [27] for Partial Summary Judgment for Failure to Exhaust Administrative

Remedies is GRANTED, and Plaintiff Gregory Davis’ claims regarding loss of an

AM/FM radio, tennis shoes, and a combination lock are DISMISSED WITHOUT

PREJUDICE.       The remainder of Plaintiff’s claims will proceed.

      SO ORDERED AND ADJUDGED, this the 8th day of July, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          4
